Citation Nr: 0618961	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right thigh, involving Muscle Groups 
XIII and XV, currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's disability due to residuals of a gunshot 
wound to the right thigh, involving Muscle Groups XIII and 
XV, is manifested by nontender, slightly adherent scars 
measuring 6 cm. by 1 cm. and 7 cm. by 3 cm., with no 
significant muscle impairment or functional limitation of 
motion.

3.  The veteran was a self-employed farmer until February 
1983.  

4.  The veteran's only service-connected disability is his 
residual gunshot wound injury involving Muscle Groups XIII 
and XV, rated as 30 percent disabling. 

5.  The veteran's service-connected disability does not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the right thigh, 
involving Muscle Groups XIII and XV, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 5313, 
5315 (2005).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected residual gunshot wound injury to the right 
thigh.  He also claims that he is unable to secure or 
maintain gainful employment as a result of his service-
connected disability.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

The Board finds that letters by the RO dated in August 2003 
and October 2003 fully satisfy the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  These letters 
informed the veteran that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  These letters were also 
sent prior to the initial adjudication of his claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The letters did not provide notice of the type of evidence 
necessary to establish an effective date should the veteran's 
claims be granted.  The Board notes that since the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for an increased rating and for a TDIU, any 
defect in the notice letters constitutes harmless error.  
Hence, no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All pertinent medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
provided VA examinations in September 2003 to determine the 
nature and severity of his service-connected gunshot wound 
injury to the right thigh.  38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Residuals of a Gunshot Wound to 
the Right Thigh, Involving Muscle 
Groups XIII and XV

The record shows that in May 1945 the veteran sustained a 
through and through gunshot wound to his right thigh.  The 
entry wound involved a puckered, depressed, adherent scar 
measuring 2 1/2 by 1 1/4 inches, while the exit wound involved a 
slightly depressed, slightly adherent and hypoesthetic scar 
measuring 2 1/2 by 3/4 inches.  There was no evidence of any bone 
involvement.  There was no limitation of motion of flexion 
and abduction and only sight limitation of adduction between 
180 and 200 degrees.  The veteran allegedly underwent surgery 
and was hospitalized for four months.

As a result, a February 1957 rating decision granted service 
connection and assigned a 30 percent evaluation for residuals 
of a gunshot wound to the right thigh, effective November 
1956.  This evaluation has remained in effect since that 
date. Therefore, the 30 percent evaluation is a "protected" 
rating.  See 38 C.F.R.               § 3.951(b) (2005).



A.  Factual Background

In August 2003, the veteran filed a claim for increased 
compensation benefits.  The veteran maintained that he lost 
the use of his right lower extremity and that he was 
therefore unable to secure or maintain gainful employment.  

In connection with his claim, the veteran was afforded 
various VA compensation examinations in September 1993 to 
determine the nature and severity of his residual gunshot 
wound injury to the right thigh.  At an orthopedic 
examination, the veteran reported moderate interference with 
usually activities.  He explained that he could not walk or 
stand for prolonged periods without support due to muscle 
pain.  Objectively, no bone disease was found on physical 
examination.  It was noted that there were no symptoms 
involving pain, weakness, stiffness, swelling, heat, redness, 
drainage, instability, locking, or abnormal motion.  The 
examiner noted that the veteran used crutches and walked 
slowly while dragging his right leg; however, he was able to 
get up and down the examination table without assistance.  
The examiner concluded with a diagnosis of "No bone 
involvement found nor traumatic bone residuals."

At a muscles examination, the veteran reported increasing and 
constant muscle pain involving both thighs and legs.  The 
examiner noted possible involvement of Muscle Groups XIII and 
XV (biceps femoris, postero lateral region of adductor 
longus, medial thigh).  It was noted that the muscle group 
was still able to move the joint through useful range of 
motion, with slight limitation of motion noted with 
repetitive use due to fatigue.  It was also noted that the 
veteran could not walk for prolonged periods, which was 
possibly due to pain in his knee and ankle joints.  The entry 
scar was measured 6 cm. by 1 cm. and the exit scar measured 7 
cm. by 3 cm.   Both scars had puckering but were non-tender 
and well healed.  There were adhesions to the underlying 
muscle, but no damage to the tendons, nerves, or bone.  
Muscle strength in the right thigh was 4/5.  It was noted 
that X-rays were not warranted.  Parenthetically, the Board 
notes that prior X-rays revealed no retained fragments in the 
veteran's right thigh.  The diagnosis was residuals of a 
gunshot wound, through and through, involving Muscle Groups 
XIII and XV.  The examiner also provided the following 
opinion: "There's no increase in the severity of his sc 
disability of muscle injury.  His muscle injury may be a 
hindrance for him in obtaining and maintaining gainful 
employment.  He is in constant muscle pain and can't ambulate 
on long periods of time."

A neurological examination report noted that there was no 
evidence of any peripheral nerve disease.  In this regard, 
motor and sensory testing was intact, deep tendon reflexes 
were positive for both lower extremities, no pathological 
reflexes were elicited, and there was no evidence of any 
atrophy.  At a scars examination, it was noted that the entry 
wound involved a 6 cm. by 1 cm. linear scar with puckering 
located at the postero lateral aspect of the middle third of 
the right thigh.  The exit wound involved a 7 cm. by 3 cm. 
scar with puckering and irregular stellate in appearance, as 
well as depression and adherence to the underlying muscle.  
The scar was located at the medial aspect of the proximal 
third of the right thigh.  Neither scar demonstrated any 
pain, edema, or hypopigmentation, and did not result in any 
limitation of motion.  The diagnosis was "well-healed scars, 
right thigh residual of GSW." 

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes, which will be discussed below.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 U.S.C.A.          § 5107(b); 38 C.F.R. § 
4.3.  

For compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe. 38 C.F.R. § 4.56(c), (d).  For 
purpose of the present case, the criteria of moderately 
severe and severe are pertinent.  Under the rating criteria:

Moderate disability of muscles:

(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle injury as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting of particular 
functions controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.

Moderately severe disability of muscles:

(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii) History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

Severe disability of muscles:

(i) Type of injury.  Through and through or deep 
penetrating wound due to a high velocity missile, 
or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, and 
intermuscular binding and scarring. 

(ii) History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of an inability to keep up 
with work requirements.       

(iii) Objective findings.  Ragged, depressed, and 
adherent scars indicating wide damage to muscle 
groups in the missile track.  Palpation shows loss 
of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements 
compared with the corresponding muscles of the 
uninjured side indicate severe impairment of 
function.  If present, the following are also signs 
of severe muscle disability: 

(A)  X-ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and 
the explosive effect of the missile.

(B)  Adhesion of a scar of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin 
covering in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D) Visible or measurable atrophy. 

(E)  Adaptive contraction of an opposing group of 
muscles.

(F)  Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 

(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2005).

The veteran residual gunshot wound injury has been evaluated 
as 30 percent disabling under DC 5313, for Muscle Group XIII, 
including the biceps femoris, involves extension of the hip 
and flexion of the knee, outward and inward rotation of a 
flexed knee and synchronizing simultaneous flexion of the hip 
and knee, and extension of the hip and knee.  Under this code 
provision, a slight disability warrants a noncompensable 
(zero percent) evaluation, a moderate disability warrants a 
10 percent evaluation, a moderately severe disability 
warrants a 30 percent evaluation, and a severe disability 
warrants a 40 percent evaluation.  See 38 C.F.R. § 4.73, DC 
5313.

The Board notes that the initial February 1957 rating 
decision in which service connection for the veteran's right 
thigh wound found that both the adductor longus and the 
biceps femoris were affected muscles based on the initial VA 
examination in January 1957.  More recently, on VA 
examination in September 2003 the examiner also found that 
the veteran's gunshot wound injury involves Muscle Group XIII 
as well as Muscle Group XV.  Thus, the Board must also 
consider DC 5315, which includes the mesial thigh group, 
which involves adduction of the hip, flexion of the hip, and 
flexion of the knee.  Under this code provision, a slight 
disability warrants a noncompensable evaluation, a moderate 
disability warrants a 10 percent evaluation, a moderately 
severe disability warrants a 20 percent evaluation, and a 
severe disability warrants a 30 percent evaluation.  See 
38 C.F.R. § 4.73, DC 5315.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the veteran's 
residual gunshot wound injury to his right thigh.  Initially, 
the Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 30 percent under 
DC 5313.  In other words, the veteran's residual gunshot 
wound injury to Muscle Group XIII is no more than moderately 
severe.  In this regard, the veteran's gunshot wound involved 
a through and through wound, but did not involve a shattering 
bone fracture or an open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding or scarring.  The objective 
findings are also inconsistent with a severe muscle injury, 
as defined under 38 C.F.R. § 4.56.  For instance, there is no 
evidence of any ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track; 
severe impairment of muscle function, as muscle strength was 
4/5 on VA examination; X-ray evidence of minute multiple 
scattered foreign bodies; adhesion of a scar of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; or visible or measurable atrophy.  Thus, the 
veteran's residual gunshot wound injury does not meet the 
criteria for a severe muscle injury under DC 5313

Nevertheless, it appears that the initial injury was found to 
be a moderately severe one under DC 5313, and thus, the 30 
percent evaluation was assigned based on this finding.  The 
medical evidence of record indicates that both Muscle Groups 
XIII and XV are involved.  As noted above, when compensable 
muscle group injuries are in the same anatomical region, but 
do not act on the same joint, the rating for the most 
severely injured muscle group will be increased by one level, 
and used as the combined evaluation for all affected muscle 
groups.  38 C.F.R. § 4.55(e) (2005) (emphasis added).  In 
this case, although there are compensable muscle group 
injuries in the same anatomical region, the affected groups 
act on the same joint.  In this case, the veteran's right 
hip.  Thus, there is no basis to increase the most severely 
injured muscle group by one level.  Accordingly, the Board 
finds that the veteran's residual gunshot wound injury to 
Muscle Groups XIII and XV does not warrant an evaluation in 
excess of 30 percent.  

Because the regulations to evaluate muscle disability do not 
take into account scarring except as a description of the 
severity of the muscle injury, the Board will consider 
whether the veteran is entitled to an additional disability 
rating under the criteria for evaluating scars.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Superficial scars which are painful on examination or are 
unstable (frequent loss of skin over the scar) warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, DCs 7803 and 7804 
(2005).  Superficial scars that do not cause limited motion 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802 (2005).  Scars that are deep or that 
cause limited motion warrant a 10 percent evaluation if the 
area or areas of involvement exceeds 6 square inches (39 sq. 
cm.) or a 20 percent evaluation if the area or areas of 
involvement exceeds 12 square inches ( 77 sq. cm.).  38 
C.F.R.       § 4.118, DC 7801 (2005).  Otherwise, rate based 
upon the limitation of function of the affected part.  38 
C.F.R. § 4.118, DC 7805 (2005).

In this case, no distinct symptomatology from the scars has 
been identified.  Clinical findings showed that the veteran's 
scars were slightly adherent and depressed, but there was no 
evidence of any tenderness, keloid formation, herniation, 
inflammation, swelling, or ulceration.  In addition, they do 
not involve an area of more than 144 square inches.  
Accordingly, these scars do not warrant separate compensable 
evaluations under applicable rating criteria.  

Scars can also be evaluated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805.  
Range of motion of the thigh is evaluated under DC 5251 and 
DC 5252.  38 C.F.R. § 4.71a (2005).  However, since there is 
no evidence that the veteran's residual gunshot wound injury 
has resulted in limitation of motion of the right thigh, a 
separate evaluation is not warranted under DC 7805.

III.  TDIU

The veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected residual gunshot wound injury to the right thigh.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU. 

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R.           § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In the instant case, the veteran's only service-connected 
disability is his residual gunshot wound injury of the right 
thigh, involving Muscle Groups XIII and XV, rated as 30 
percent disabling.  As the veteran does not meet the 
schedular prerequisites for assignment of a total rating for 
compensation purposes, he can only be granted a total rating 
if it is shown that his service-connected disabilities, when 
considered in light of his education and occupational 
experience, render him unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R.              
§ 4.16(b).  However, as the record does not include medical 
evidence which shows that this disability has caused 
unemployability, his claim must be denied.

In his Application for Increased Compensation Based on 
Unemployability, dated in August 2003, the veteran claims 
that he has been unable to secure or maintain gainful 
employment due to loss of use of his right lower extremity as 
a result of his service-connected residual gunshot wound 
injury to the right thigh.  He also indicated that he stopped 
working as a farmer in February 1983 because of this 
disability.  

The clinical evidence of record, however, does not support 
the veteran's claim.  A VA examiner in September 2003 stated 
that the veteran's muscle injury may be a hindrance for him 
in obtaining and maintaining gainful employment.  However, 
the examiner did not indicate that this disability precluded 
the veteran's from securing or maintaining gainful 
employment.  The objective findings on clinical evaluation 
also show no significant impairment in the veteran's right 
lower extremity, as strength was 4/5 with no limitation of 
motion of the right thigh noted except after repeated use. 

In correspondence dated in May 2004, moreover, the veteran 
stated that he was unable to secure or follow gainful 
employment due to dementia caused by Alzheimer's disease.  
However, service connection has not been established for a 
mental condition such as dementia. 

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
gunshot wound injury.  Since the preponderance of the 
evidence is against the veteran's claim, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal is denied.


ORDER

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to the right thigh, involving Muscle Groups 
XIII and XV, is denied. 

A total disability rating based on individual unemployability 
due to a service-connected disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


